Per Curiam.

The final order and judgment 'should he affirmed, without costs. By her express agreement, the tenant was barred from asserting and obtaining an adjudication in the instant proceeding of the counterclaims pleaded (Amazon Management Corp. v. Paff, 166 Misc. 438; Stevens v. Nye, 283 App. Div. 666; 3 New York Law of Landlord and Tenant, § 1126; Taylor v. Creary, 5 A D 2d 876). Their dismissal was properly without prejudice to the tenant’s right to bring any other action or proceeding based thereon, if she be so advised (cf. Blumenauer v. Richelson, 219 App. Div. 462).
Concur — Pette, Hart and Browe, JJ.
Final order and judgment affirmed, etc.